DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.

Response to Arguments
Applicant's arguments submitted 9 March 2021 with respect to claims 11-22 as rejected under 35 U.S.C. 103 as unpatentable over US 2014/0148673 to Bogusky have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.
As a matter of claim interpretation, it is noted that the amendments presented require the invention of claim 11 to have a plurality of linear member channels, each channel having a corresponding linear member inserted therein. The first linear member is stated as having a first position in cross-section at the (more distal) bending unit and a second position in a cross-section at the (more proximal) insertion unit, wherein the second position deviates from the first position by a predetermined angle about a radial center of the endoscope channel. i.e., the first linear member twists or bends around the circumference of the medical overtube while moving distally from the insertion unit to the bending unit, with the twist occurring at approximately the same distance from the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 11-15, 17, 18 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Banju et al. (US 2012/0071864 A1, hereinafter Banju’864).
Regarding claim 11, Banju’864 discloses a medical overtube (e.g. Fig. 1; abstract) comprising: an elongate insertion unit (e.g. elongated flexible tube 24); a bending unit coupled to a distal end of the insertion unit (e.g. bending portions 25, 26 in Figs. 2A, 3A, 4A, 5A); an endoscope channel extending in a longitudinal direction through both the insertion unit and the bending unit, the endoscope channel being configured for insertion of an endoscope (e.g. though not expressly discussed, Banju’864 clearly shows a central working channel in e.g. Fig. 1 at the central axis of hard tip portion 22 and cross-sectional figures 2B-E, 3B, 4B, 5B); an operation unit coupled to the insertion unit, the operation unit being configured to operate the bending unit (e.g. operation portion 27; paragraphs [0043], [0054]); a plurality of linear members coupled to both the operation unit and the bending unit via the insertion unit, the plurality of linear members being configured to bend the bending unit in multiple directions (e.g. paragraphs [0043], [0045], [0047], [0053], [0054]; traction wires 36u/36r/36d/36l in bending portion 25 and traction wires 37u/r/d/l in bending portion 26); wherein the plurality of linear members comprises: a first linear member arranged at a first position in a cross section of the bending unit, and being arranged at a second 
Banju’864 discloses the claimed invention except for the additional medical device channel, instead disclosing a single working lumen configured to receive multiple tools as cited above. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second working channel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP 2144.04). Such steerable catheters including multiple working channels are well-known in the art, and it would be well known to provide multiple working channels each adapted for a singular or multiple tools rather as an alternate equivalent to a single working channel adapted for insertion of the same plurality of tools.
Regarding claims 12 and 13, following the interpretation above such that all 4 traction wires 36 remain stationary as all four traction wires 37 translate and vice versa, it can be said that from either perspective a total of four traction wires remain stationary such that a third linear member would be arranged at a fourth location in both the bending unit and the insertion unit and a fourth linear member would be arranged at a fifth location in both the bending unit and the insertion unit. 
Regarding claim 14, Banju’864 shows wherein the absolute value of a difference between the second predetermined angle and the third predetermined angle is substantially equal to the absolute value of difference between the third and fourth predetermined angles, i.e. the linear members are substantially evenly spaced about the circumference of the overtube as shown in any of Figs. 2B-F.
Regarding claim 15, one can consider the traction wire 36U as the first linear member, wherein 36U is disclosed as being configured to bend the bending unit in one 
Regarding claim 17, as modified each of the channels in Banju’864 would clearly and necessarily comprise a lumen that extends through the bending portions 25 and 26.
Regarding claim 18, Banju’864 discloses wherein in the insertion unit (represented by elongate portion 24) the traction wires 51 are placed in sheaths 43u/r/d/l, 44u/r/d/l and 46u/r/d/l to read on a tube. Further the central channel would comprise tube 24 itself, or alternatively connecting member 41, 42 to meet the limitation. As modified to comprise an additional medical device channel, each channel would necessarily comprise a lumen and therefore a tube around such a lumen.
 Regarding claims 23, 24 and 27, Banju’864 shows wherein the first position is between an outer circumference of the endoscope channel and an outer circumference of the bending unit where the distance is smallest (e.g. Figs. 2C,2E, 3B, and the first direction is a direction toward the first position from the second position (e.g. Figs. 2A, 3A). Further regarding claim 27, the second direction is toward the third position from the fourth position (e.g. each of channels 51r/d/l have a configuration analogous to that of channel 51u).
Regarding claims 25 and 29, Banju’864 shows wherein the first direction extends in a curved path (e.g. Figs. 4A, 5A). Each of the channels 51r/d/l meet the claim in a manner analogous to which channel 51u represents the first linear member channel.
Regarding claims 26, each of the channels 51r/d/l meet the claim in a manner analogous to which channel 51u represents the first linear member channel as cited above.
Regarding claim 28, as best can be understood, the description that the first and third positions are closer to where a distance between where the outer circumference of the endoscope channel and an outer circumference of the bending unit is smallest than the second and fourth positions respectively appears to be describing the “teardrop” cross-sectional shape of channels 6a in Figs. 6A and 7A. Although Banju’864 shows linear member channels 51u/r/d/l having a uniform oblong cross-sectional shape and not the claimed “teardrop”, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Banju’864 with such a cross-sectional shape, because Applicant has not disclosed that this shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with oblong linear member channels as taught by Banju’864, because it provides smoother bending motion (e.g. paragraph [0069]) and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Banju’864. Therefore, it would have been an obvious matter of design choice to modify Banju’864 to obtain the invention as specified in the claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular each of US 2016/0158497 A1 to Tran et al. and US 2011/0282153 A1 to Ueki are considered to disclose the invention substantially as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
10 March 2021